Citation Nr: 1232945	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  02-18 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

2.  Entitlement to a compensable disability rating for service-connected hemorrhoids.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1963 to June 1967.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2001 and June 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Procedural history

Respiratory disorder

In October 2001, the RO denied the Veteran's service-connection claim for asbestosis.  The Veteran disagreed with this decision and perfected an appeal as to that issue.

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in June 2003 regarding his respiratory disorder claim.  The Veteran cancelled this hearing and has not since requested that the hearing be rescheduled.  This hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

The Board remanded the Veteran's respiratory disorder claim in December 2003, July 2005, and July 2009 for further evidentiary development.  Such was achieved, and the Veteran's claim was readjudicated by the Appeals Management Center (AMC) in August 2010.  

Hemorrhoids

In January 2003, the RO awarded the Veteran service-connection for hemorrhoids; a noncompensable disability rating was assigned, effective January 2, 2002.  The Veteran did not appeal this decision.  Subsequently, in January 2004, the Veteran filed a claim requesting an increased rating greater than zero percent for his hemorrhoid disability.  The RO denied this claim in the above-referenced June 2004 rating decision.  The Veteran was notified of this decision in a letter dated June 21, 2004.  

Less than one year later, on June 14, 2005, the RO received the Veteran's Notice of Disagreement (NOD) with the June 2004 rating decision.  See the Veteran's June 14, 2005 Statement in Support of Claim.  He timely perfected an appeal.  Thus, the Veteran's appeal originates from a June 2004 rating decision, and not from a subsequent rating decision, as erroneously indicated by the RO in its July 2006 statement of the case (SOC). 

The Board also notes that the Veteran requested a videoconference hearing regarding his hemorrhoids claim on his July 2006 substantive appeal [VA Form 9].  In a December 8, 2010 letter, the Veteran was notified that this hearing would be held on January 20, 2011.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  This hearing request, therefore, is also deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

The February 2011 Board decision

In a February 2011 decision, the Board remanded the Veteran's increased rating claim for hemorrhoids for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the Veteran's claim in a February 2012 supplemental statement of the case (SSOC).  The appeal has been re-certified to the Board.

In the same February 2011 decision, the Board denied the Veteran's service-connection claim for a respiratory disorder, to include as due to asbestos exposure.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims [the Court].  The Court issued a Memorandum Decision in March 2012 that vacated and remanded the Board's February 2011 denial of the Veteran's respiratory disability claim, in essence determining that the Board failed to provide adequate reasons and bases in discussing the lay evidence of record.  

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of             38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Representation and waiver concerns

The Board notes that the Veteran was previously represented in this appeal by an accredited Veterans Service Organization, but has recently submitted correspondence indicating that he has revoked this representative's authority to act.  As such, the Veteran will proceed unrepresented.  See the Veteran's June 6, 2012 Statement in Support of Claim, page 1, and the August 6, 2012 Memorandum to Board from the American Legion; see also 38 C.F.R. § 14.631(f)(1) [a power of attorney may be revoked at any time].

With his June 2012 Statement, the Veteran submitted additional medical treatise evidence and argument in support of his service-connection claim for a respiratory disorder.  He specifically waived consideration of such evidence in the first instance by the agency of original jurisdiction.  See the Veteran's June 6, 2012 Statement in Support of Claim, page 2; see also 38 C.F.R. § 20.1304 (2011).

Remanded issue

The Veteran's increased rating claim for his service-connected hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not support a finding that a relationship exists between the Veteran's current respiratory disability and his active duty military service.


CONCLUSION OF LAW

The Veteran's respiratory disorder was not incurred in military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction above, the Board has remanded the Veteran's respiratory disorder claim in December 2003, July 2005, and July 2009.  In December 2003, the Board instructed the AOJ to request the Department of Defense (DoD) or the U.S. Air Force to provide information about the Veteran's duties in service and the likelihood that he was exposed to asbestos.  The Board also instructed the AOJ to schedule the Veteran for a VA respiratory examination.  Indeed, the Veteran appeared for a VA examination in March 2004, and the examination report has been associated with the Veteran's claims folder.  However, the AOJ did not make an inquiry to the DoD or the Air Force regarding the Veteran's potential for asbestos exposure.  As such, the Board remanded the Veteran's claim again in July 2005 to ensure compliance with its previous remand instructions.  Subsequently, the AOJ sent the letter to the DoD and the Air Force in March 2007 and January 2009 requesting information about the Veteran's duties and his potential exposure to asbestos.  The respective responses have been associated with the Veteran's claims folder. 

Most recently, the Board remanded the Veteran's respiratory disorder claim in July 2009 to afford the Veteran an opportunity to notify VA of any outstanding treatment reports that were not already of record, and to schedule the Veteran for an updated VA respiratory examination.  After such was achieved, the AOJ was to readjudicate the Veteran's claim.

In a July 2009 letter, the AOJ requested that the Veteran provide any additional evidence he thought pertinent to his claim.  The AOJ also asked the Veteran to identify any treatment he received for his respiratory disorder after May 2005.  The Veteran did not respond to this letter.

The Veteran did appear for a VA examination in January 2010.  The VA examination report has been associated with the Veteran's claims folder.  The Appeals Management Center (AMC) then readjudicated the Veteran's claim in an August 2010 supplemental statement of the case (SSOC). 

Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   
(2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in May 2001, January 2004, July 2005, and July 2009.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claim most recently in August 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, lay statements of argument, and medical treatise printouts have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate his respiratory disorder service-connection claim.  

The Board recognizes the Veteran's recent assertion that VA failed to notify him that he should contact a prior physician, who may have diagnosed him with asbestosis as early as 1993, so that he could obtain a medical statement.  The Board observes however that the Veteran has been sent multiple letters over the past ten years, to include the four VCAA letters referenced above, informing him of his need to submit evidence to substantiate his claim, or submit release forms so that VA may obtain records on his behalf.  Indeed, the Veteran had clear knowledge of this requirement, as he specifically asked VA to obtain private records in April 2001.  See, e.g., the Veteran's April 12, 2001 VA From 22-4142.  The Court has held that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street, and "[i]f a veteran wishes help, [he] cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483   (1992).  

In any event, the Board adds that during the pendency of his recent appeal to the Court, the Veteran was made amply aware of the fact that records from his 1993 physician could be beneficial to his claim, and that they should be submitted if available.  Indeed, in recent correspondence, the Veteran has identified which doctor purportedly diagnosed him with asbestosis in 1993, Dr. L., but now states that this diagnosis was not in writing.  See the Veteran's June 6, 2012 Statement in Support of Claim, page 3.  He has not requested that the Board attempt to obtain any prior records from Dr. L., or for that matter any other treatment records that could be relevant to the Veteran's respiratory disability claim.

Significantly, as discussed in the Remand section below, the Veteran has notified the Board of outstanding VA treatment records that may exist relevant to his increased rating claim for hemorrhoids [see the Veteran's February 22, 2012 response letter to the AMC's February 2012 SSOC]. As such, the Board must remand the Veteran's hemorrhoids claim so that these records may be obtained.  Significantly however, the Veteran has not suggested that he has received, or is currently receiving any ongoing treatment for his respiratory condition at VA or any other medical facility.  As such, no remand of this issue is required at this time.  Indeed, the Veteran made clear on his June 6, 2012 90-Day Letter Response Form that he had nothing more to submit, and would like the Board to immediately proceed with the readjudication of his appeal.  

 With respect to the VA examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's respiratory disorder claim.  The Veteran was recently provided with a VA examination in January 2010.  The examination report reflects that the examiner, Dr. L.B., reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, consulted with pulmonary staff, and rendered appropriate diagnoses consistent with the other probative evidence of record.  Pulmonary function tests and a CT scan were administered at the VA examination, and the VA examiner referenced and responded to the prior medical findings of record.  

The Veteran was also examined by a prior VA examiner, Dr. H.R.P., in May 2004.  The corresponding examination report similarly shows that the examiner was made aware of the Veteran's past medical history, recorded his complaints, conducted an appropriate examination, and rendered appropriate diagnoses based on x-ray evidence.  Contrary to the Veteran's recent assertion that the May 2004 VA examiner "obviously did not read, study, or even comment on" prior diagnoses of asbestosis of record [see the Veteran's June 6, 2012 Statement in Support of Claim, pages 1 and 2], the May 2004 VA examiner did in fact do so in his report, specifically referencing the medical findings of Dr. R.A.H., who diagnosed the Veteran with asbestosis in 2001.  See the May 2004 VA examiner's report, page 2.  

To the extent the Veteran asserts that the January 2010 and/or May 2004 VA examination reports are inadequate for adjudication purposes simply because the examiners were not "B-readers," the Veteran points to no overarching law or regulation requiring such qualification or expertise, and the Board does not know of any.  While individual knowledge and skill in analyzing medical data are factors the Board looks to, in part, in evaluating the probative value of medical statements [see Black v. Brown, 10 Vet. App. 279, 284 (1997)], the bare fact alone that the VA examiners referenced above may not have been certified B-readers does not render their reasoned medical conclusions wholly inadequate for adjudication purposes.  

Further, to the extent the Veteran suggests that either Dr. H.R.P.'s May 2004 VA examination report or Dr. L.B.'s January 2010 VA examination report have already been deemed inadequate for adjudicatory purposes by the Court [see the Veteran's June 6, 2012 Statement in Support of Claim, page 3], the Board notes that the Court's March 2012 Memorandum Decision made no intimation whatsoever as to the adequacy or inadequacy of any medical finding of record.  Indeed, the decision was limited to analysis of the Board's failure to adequately discuss the credibility and weight of the Veteran's lay assertion that one physician in 1993 diagnosed him with asbestosis.  See the Court's March 2012 Memorandum Decision, page 4.  

Finally, to the extent the Veteran now suggests through the submission of additional medical treatise evidence that the January 2010 VA examiner's report is inadequate,  the Board finds such suggestions to be without merit.  The Veteran appears to suggest in his August 2011 Appellant's Brief before the Court, and in his subsequent June 2012 statement to the Board that in diagnosing the Veteran with restrictive lung disease, the examiner failed to recognize that asbestosis is a restrictive lung disease, or that asbestosis may have its onset decades after exposure.  While it may be true that asbestosis is causally related to asbestos exposure, or that asbestosis is in fact a type of restrictive lung disease, there is no medical evidence of record specifying that all restrictive lung diseases must be due to asbestos exposure.  Indeed, the January 2010 VA examiner, following consultation with a team of pulmonologists, determined that the Veteran did not have asbestosis, and that the restrictive lung disease the Veteran did have was related to his nonservice-connected gastroesophageal reflux disease (GERD).  See the January 2010 VA examiner's report, page 2.  Further, and significantly, the January 2010 VA examiner's determination that the Veteran did not have asbestosis or an asbestos-related disability was in no way predicated on a finding that the Veteran developed a lung disability years after service.  As such, any failure to recognize that asbestosis can take decades to manifest, in and of itself, does not render the examination report inadequate for adjudicatory purposes. 

The Board wishes to make clear at this time that in adjudicating the Veteran's respiratory disability claim, it has not limited its consideration only to whether service-connection may be established for asbestosis alone.  Indeed, the issue has been expanded to include consideration of whether service connection may be awarded for all identified respiratory disorders.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  In this connection, although the January 2010 VA examiner did not identify the presence of asbestosis upon examination, he did identify a different restrictive lung disease, and crucially provided an opinion as to the etiology of that disability.  As such, an additional medical opinion addressing the etiology of the Veteran's respiratory disability is not necessary.  Additionally, the Board notes that the Veteran received notice of what evidence is required to substantiate a service-connection claim for any respiratory disability, and not just asbestosis, in the above-referenced July 2005 and July 2009 VCAA letters.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has revoked his representative's authority to act on his behalf, and he has withdrawn his requests for a personal hearing.

Accordingly, the Board will address the claim on appeal.

Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element of service connection is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Pt. IV, Subpt. ii, Ch. 2, Sec. C, Para. 9(h) (M21-1MR, IV.ii.2.C.9.h).

Inhalation of asbestos fibers can produce fibrosis, asbestosis, tumors, pleural effusions and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  M21-1MR, IV.ii.2.C.9.b.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he currently has a respiratory disorder that was caused by exposure to asbestos while fulfilling his duties as a painter and protective coating specialist during his active duty service.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

Turning first to element (2), in-service disease or injury, it is undisputed that the Veteran served on active duty as a painter and as a protective coating specialist.  The Veteran's service treatment records clearly indicate that he experienced "occupational exposure to hazardous substances" through his paints and thinners.  See the Veteran's October 19, 1965 Chronological Record of Medical Care.  Notably, a May 2002 Personnel Information Exchange System (PIES) Memorandum indicated that, generally speaking, those who served in the Navy with a job title such as "painter" had a "probable" risk of exposure to asbestos.  See the May 13, 2002 Memorandum from M.M.P.  Although the Veteran did not serve in the Navy, the Board nevertheless finds the PIES Memorandum helpful in determining how likely it is that a painter in the military might be exposed to asbestos.  The Veteran has also submitted a list of the kinds of paint and plaster products he used while serving on active duty, each with their own documented percentage of asbestos content.  See the Veteran's February 5, 2004 Statement in Support of Claim and attached chart. 

In light of the fact that the Veteran served as a painter during service, that his service treatment records note that he was exposed to hazardous substances from his paints, that other military painters have a "probable" risk of exposure to asbestos, and that a number of the paints, plasters and sealants available to the Veteran during the time of his service contained asbestos, the Board resolves all doubt in favor of the Veteran and finds that he was likely exposed to asbestos during his active duty service.  Accordingly, in-service asbestos exposure is demonstrated.  Element (2) is therefore satisfied.  

Concerning in-service disease, the Board briefly notes that the Veteran was not diagnosed with a chronic respiratory disorder during his years of active service.  Although he received treatment on occasion for upper respiratory infections and chest pain during service, the Veteran's March 1967 separation examination pertinently indicated a "normal" evaluation of the Veteran's chest and lungs.  Indeed, the examination report clearly noted that the Veteran had chest pain and cough in service with a viral upper respiratory condition in February 1967, but that he now felt "completely well."  Chest x-rays were negative, and there were no complications or sequelae.  See the Veteran's March 1967 Report of Medical Examination.  The Veteran himself noted upon exiting service that he did not have shortness of breath, asthma, or a chronic cough during service, only chest pain noted above.  See the Veteran's March 1967 Report of Medical History.  Accordingly, in-service disease is not demonstrated.

Turning next to element (1), current disability, the record contains conflicting medical evidence regarding whether the Veteran currently has asbestosis and/or an asbestos-related lung disease.  In February 2001, Dr. R.A.H. diagnosed the Veteran with "bilateral interstitial fibrosis consistent with asbestosis" after reviewing a December 2000 chest x-ray.  See the February 27, 2001 radiology note of Dr. R.A.H.  Dr. R.A.H. subsequently wrote a letter indicating his belief that, "within a reasonable degree of medical certainty," the Veteran had asbestosis.   See Dr. R.A.H.'s March 10, 2001 letter.  

Dr. R.A.H.'s findings were confirmed by Dr. C.L.J., who in December 2001 and August 2002 opined that it was beyond a reasonable medical doubt that the Veteran "does have some degree of asbestos related lung disease" upon review of Dr. R.A.H.'s reading of the Veteran's December 2000 x-ray.  See the December 18, 2001 examination report of Dr. C.L.J.

In contrast, after reviewing chest x-rays taken at the VA in 2001 and 2003, a March 2004 VA examiner indicated that such films "were not felt to show asbestosis," and that he was "unable to make a diagnosis of asbestosis."  See the March 2004 VA examiner's report, page 2.  Although the VA examiner diagnosed the Veteran with "possible asbestosis" at the time of the examination, it is noted in ink on the report that such was "not found" upon further evaluation.  See id.  VA outpatient treatment records dated from 2002 to 2005 fail to indicate that the Veteran had asbestosis or any other chronic respiratory disorder.

In an effort to clarify the current nature and etiology of the Veteran's claimed respiratory condition, the Board remanded the claim in July 2009 to afford the Veteran an updated, and more thorough VA examination.  After reviewing the Veteran's entire medical history, to include his history of exposure to hazardous substances as a painter in service, and upon examination and testing of the Veteran's lungs, the January 2010 VA examiner pertinently concluded that the Veteran's lung disease "is not asbestosis lung disease . . . ."   Rather, the examiner diagnosed the Veteran with restrictive lung disease related to the Veteran's nonservice-connected gastroesophageal reflux disease (GERD).  See the January 2010 VA examiner's report, page 2.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  

The Board finds that the January 2010 VA examiner's evaluation is the most probative piece of evidence both for identifying the Veteran's respiratory disorder and for determining its etiology.  The January 2010 VA examiner's evaluation is the most comprehensive report of record as it noted review of the Veteran's entire history, to include what was documented in the Veteran's service records and in the private evaluations of Drs. R.A.H. and C.L.J.  It does not appear that any previous examiner had access to more information and evidence than the January 2010 VA examiner.  

The January 2010 VA examiner cataloged the progression of the Veteran's respiratory disorder over time, noting that the Veteran had a normal separation physical in 1967, and that chest x-ray imaging was normal until recent years.  See the January 2010 VA examiner's report, page 2.  Additionally, the examiner utilized pulmonary function testing and CT imaging, consulted with his pulmonary staff before drafting his medical findings, and cited to specific aspects of the record to support his conclusion that the Veteran does not have asbestosis, but rather restrictive lung disease.

In particular, the January 2010 examiner highlighted the above-stated findings of Dr. R.A.H. and Dr. C.L.J. [acknowledging Dr. R.A.H.'s expertise as a B-reader], and noted that their diagnoses of asbestosis were based on a "limited workup whereas the recent workup . . . was more expansive (including CT imaging) . . . [and] more definitive."  See the January 2010 VA examiner's report, pages 2 and 3.  In other words, the January 2010 VA examiner found a current diagnosis of restrictive lung disease [based on evidence of "pleural thickening with patchy changes in the lungs" found on CT imaging, and interpreted by a team of pulmonary physicians] to be a more accurate diagnosis than asbestosis because the respiratory testing employed in January 2010 was more definitive than that used by Dr. R.A.H. and Dr. C.L.J.  
 
Indeed, the Board notes that Dr. R.A.H.'s and Dr. C.L.J.'s respective diagnoses of asbestosis, or asbestos-related lung disease, were based in large part on only one chest x-ray taken in December 2000 that was interpreted by Dr. R.A.H.  See the February 27, 2001 report of Dr. R.A.H.; see also the August 2002 letter from Dr. C.L.J.  Significantly however, Dr. R.A.H.'s asbestosis reading appears contrary to the numerous chest x-ray and CT scan reports of record dated both before and after this December 2000 x-ray, which each fail to include a diagnosis of asbestosis or asbestosis related lung disease.  See, e.g., the Veteran's August 12, 1992 Medical Certificate [noting a clear chest on x-ray]; the Veteran's August 4, 1993 Discharge Summary [identifying July 21, 1993 x-rays that revealed a left upper lobe nodule and prominent left hilum], an April 23, 1996 VA radiological report [indicating "no evidence of acute pulmonary disease," and "interval regression of the left hilar mass"]; a January 15, 1999 VA radiological report [indicating a negative x-ray with unremarkable pulmonary hila, and lungs free of infiltrate or pulmonary nodules]; a February 22, 1999 VA Outpatient Care note [indicating a resolved left upper lung shadow]; an April 3, 2001 VA Addendum report [indicating that chest x-rays did not show bilateral interstitial fibrosis, as suggested from the Veteran's B-reader]; an October 3, 2003 VA radiological report [noting unremarkable lungs]; the May 2004 VA examiner's report [referencing x-rays taken at VA in 2001 and 2003 not felt to show asbestosis]; and the January 2010 VA examiner's report [referencing x-rays taken at VA in 2008 showing stable linear interstitial densities, a more recent x-ray showing normal lungs, and a CT scan showing patchy changes].  

The Board is not calling into question Dr. R.A.H.'s expertise as a B reader.  Indeed, the December 2000 x-ray reviewed by Dr. R.A.H. may have appeared to show to a high degree of medical certainty something that can be interpreted as asbestosis or asbestos-related lung disease, as is suggested by the May 2004 VA examiner on page two of his report.  Crucially however, as listed above, his opinion is inconsistent with the overwhelming majority of lung disability assessments dated both before and after December 2000 that exclude or specifically rule out an asbestosis finding, and instead show a history of other lung problems with fluctuating severity.  

The Board notes that the medical treatise evidence recently submitted by the Veteran includes summaries of the key characteristic of asbestosis, to include its long latency period, as well as its irreversible effects on the lungs.  In particular, one "asbestosis" entry in the medical dictionary copies submitted by the Veteran includes the following: 

Asbestos fibers of a certain length, however, cannot be removed and become embedded in the lung tissue in the areas where the alveoli are found and where the transfer of gases in and out of the blood takes place.  Being unable to remove these minute particles of foreign matter, the body copes by walling off the particles.  The walling off is done by a proliferation of fibrous cells that eventually produce a dense scar-like material in the functional area of the lungs.  This process takes about six [6] months and is irreversible.  Each repetition of inhalation and reaction adds a tiny deposit of scar-like tissue in this critical area.  [Emphasis added by the Board]

See the copies of medical dictionary entries for "asbestosis" submitted by the Veteran in June 2012.  

In rendering their respective asbestosis or asbestos-related lung disease diagnoses, Drs. R.A.H. and C.L.J. failed to reconcile this irreversible and permanent nature of asbestosis with the very clearly fluctuating, and in some cases improving pathology of the Veteran's lungs up to the point of their diagnoses.  In addition, even if asbestosis did not manifest until December 2000, which is entirely possible when one considers the long latency period of asbestosis, x-rays taken in October 2003 were considered "unremarkable," and more recent x-rays taken in 2008 [referenced by the January 2010 VA examiner] have shown stable densities in other parts of the lung, and at times even more recently, normal lungs.  Based on a review of the entire medical record [as opposed to one x-ray report], to include the long and fluctuating history of the Veteran's lung abnormalities dating back to 1993, the January 2010 VA examiner, in consult with a team of pulmonologists, determined that Veteran did not have asbestosis, but instead restrictive lung disease that was not asbestos-related.   

Indeed, the Board finds the January 2010 VA examiner's findings to be more consistent with the evidence of record as a whole, to include observations of a "mild restrictive pattern" after pulmonary function testing in 1993 [see the Veteran's August 4, 1993 Discharge Summary, page 2], as well as another diagnosis of restrictive lung disease provided by Dr. C.L.J. himself in his December 2001 report.  The January 2010 VA examiner's report ultimately contains the most persuasive opinion on the matter, and it has support in the record.  

The Board recognizes that the Veteran is competent to describe his own observable symptomatology.  Crucially however, he is not competent to diagnose himself with a specific respiratory disability resulting from his in-service asbestosis exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he has asbestosis, as opposed to any other respiratory condition, are not competent and are afforded no weight of probative value.

In this connection, the Veteran has also asserted he was first diagnosed with asbestosis by a treating physician in 1993.  See the Veteran's February 5, 2004 Statement in Support of Claim.  The Veteran has since identified this doctor as Dr. L, and has specified that this 1993 asbestosis diagnosis was not put in writing.      See the Veterans' June 6, 2012 Statement in Support of Claim, page 3.  The Board recognizes that lay evidence in some cases may be sufficient to establish a medical diagnosis when "the layperson is reporting a contemporaneous medical diagnosis."  See the Court's March 2012 Memorandum Decision, page 4; see also Jandreau, 492 F.3d at 1376.  In this case however, the Board finds the Veteran's report of having been told he had asbestosis by Dr. L. in 1993 to be competent, but not credible.  Indeed, the record includes the Veteran's 1993 VA hospital discharge summary identifying Dr. L. as his physician.  See the Veteran's August 4, 1993 Discharge Summary.  This report makes no mention whatsoever that asbestosis was even being considered as a possible diagnosis for the Veteran's lung problems; rather, a diagnosis of glanulomatous inflammation was rendered.  Id., page 1.  The Board finds it curious that Dr. L. would have told the Veteran that he had asbestosis in 1993, but at the same time, would have approved the documentation of a different diagnosis on the Veteran's August 1993 VA hospital discharge report, without any mention of asbestosis.   

In any event, notwithstanding the above, the Board additionally and more importantly finds the Veteran to be an unreliable historian based in part on his own inconsistent statements, as well as on other inconsistencies between the Veteran's reported history and the objective evidence of record.  For example, in February 2004, when the Veteran first asserted that his VA physician diagnosed him with asbestosis in 1993, the Veteran specifically indicated that this diagnosis "became part of his VA medical records."  After the Court's March 2012 Memorandum Decision [which required the Board to specifically assess the credibility of the Veteran's February 2004 assertions], the Veteran made it known that this 1993 diagnosis was actually never put in writing.  See the Veteran's February 5, 2004 and June 6, 2012 Statements in Support of Claim respectively.   

In addition, the Board notes that the medical evidence of record includes notations that the Veteran developed gastroesophageal reflux disease (GERD) as early as 1993.  See the Veteran's November 6, 2000 VA GI Consult [indicating a history of GERD since 1993].  Indeed, the Veteran filed a service-connection claim for gastroesophageal reflux disease (GERD) in 2001, which was denied by the Board in a July 2005 decision.  Crucially however, after receiving notice of the Board's reliance on the January 2010 VA examiner's medical opinion [linking the Veteran's restrictive lung disease to his GERD disability, and not to service] in its now vacated February 2011 decision, the Veteran has since asserted that such a link would be impossible since his GERD began in 2010, with pulmonary symptoms beginning long before that year rather than in 1993 as previously alleged.  See the Veteran's April 30, 2012 Statement in Support of Claim.  

As will be discussed below, the Veteran's statements as to the date of onset for his respiratory disability are also incongruous with the objective and contemporaneous medical evidence of record.  Based on these inconsistencies, the Board finds the Veteran to be an unreliable historian.  His assertions that Dr. L. diagnosed him with asbestosis in 1993 without writing it down are deemed not credible, and are afforded no weight of probative value. 

Although the evidence of record is against a finding of an asbestosis diagnosis, it is clear that the Veteran does currently have a disability affecting his respiratory system-namely, restrictive lung disease-as diagnosed by Dr. C.L.J. in 2001 and the January 2010 VA examiner.  To that extent only, element (1), current disability, is also met.  

Moving finally to crucial element (3), nexus or relationship, the January 2010 VA examiner has linked the Veteran's restrictive lung disease to his nonservice-connected GERD and not to his job duties as a painter during military service.        See the January 2010 VA examiner's report, page 2.  As described above, the Board finds the medical opinion of the January 2010 VA examiner to be the most persuasive and probative medical opinion of record, especially in light of the fact that the examiner is clearly aware of the Veteran's entire respiratory history, and was able to consult with a team of pulmonologists before rendering his opinion.  

The Veteran has had ample opportunity to secure additional medical evidence  contrary to the findings of the January 2010 VA examiner and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

As noted above, the Veteran has asserted his respiratory disability could not be related to his GERD disability because his GERD disability began much later in time than his pulmonary problems.  See the Veteran's April 12, 2012 Statement in Support of Claim [indicating that his GERD disability began in 2010]; see also the Veteran's June 6, 2012 Statement in Support of Claim, page 2 [indicating that his GERD began in 1998, with pulmonary problems beginning in 1993].  Significantly however, the Veteran's recollection as to the date of onset of his GERD is incorrect, as the contemporaneous medical evidence of record confirms that the Veteran has had a history of GERD symptomatology dating back to 1993.  See the Veteran's November 6, 2000 VA GI Consult [indicating a history of GERD since 1993]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Veteran has also argued that he has no recollection of doctors indicating to him that his GERD symptoms, to include aspiration of contents of the esophagus, were affecting his respiratory health.  After review of the record, however, the Board finds that the Veteran specifically sought treatment at the VA for aspirating materials into his airway due to reflux in February 2000.  See the Veteran's February 1, 2000 VA Dysphagia Consultation Report.  The Veteran assertions that there is no evidence suggesting that this GERD symptoms can and did affect his respiratory system are without merit.

Finally, the Board recognizes the Veteran's recent observation that his review of the Merck Manual did not identify interstellar fibrosis as a complication of GERD, and his subsequent argument that such absence of mention should rebut the medical opinions of record that do in fact link the Veteran's respiratory disability to his GERD.  See the Veteran's June 6, 2012 Statement in Support of Claim, page 2.  Notwithstanding the Board's recent finding, discussed in detail above, that Dr. R.A.H.'s diagnosis of interstellar fibrosis with asbestosis is outweighed by the more probative medical evidence of record demonstrating that the Veteran actually has a different disability, the Board notes that the treatise evidence submitted by the Veteran contains no facts specific to this case, and does not serve to rebut or reduce the probity of this medical link, which was established after review of the Veteran's specific medical history, and upon examination of the Veteran's own disability picture.  See Mattern v. West, 12 Vet. App. 222 (1999) ["Generally, an attempt to establish [or in this case, disestablish] a medical nexus . . . solely by generic information in a medical journal or treatise is too general and inconclusive . . . ."].

The Board adds that the Veteran has admitted that he likely had occupational exposure to chemicals such as asbestos in paints in the years following his separation from service.  See the Veteran's June 6, 2012 Statement in Support of Claim, page 3.  Significantly however, the question of whether his in-service asbestos exposure, as opposed to his post-service asbestos exposure, as likely as not caused the Veteran's current respiratory disability is now moot in light of the fact that the Veteran's current respiratory disability is medically linked to GERD and not to any asbestos exposure. 

As noted above, under § 3.303(b), an alternative method of establishing the third service-connection element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Indeed, the Veteran has asserted at times during the appeal period that his respiratory symptoms had their onset during his active duty service.  See the Veteran's June 28, 2001 Statement in Support of Claim [indicating that "[t]hroughout the years since being in the military, I have had respiratory problems"]; see also the Veteran's February 5, 2004 Statement in Support of Claim [noting that he began having respiratory problems initially while in the Air Force, becoming worse in 1993].  After a complete review of the evidence of record, the Board again finds that the Veteran's lay testimony regarding continuity of symptomatology, although competent, lacks sufficient credibility.

Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record.  In particular, the Veteran's 1967 examination upon separation clearly showed a "normal" clinical evaluation of the Veteran's lungs and chest.  Further, the report noted that any viral upper respiratory infection the Veteran had in service resolved, as the Veteran reported that he felt "completely well," chest x-rays were negative, and there were no complications or sequelae.  See the Veteran's March 1967 Report of Medical Examination.  The Veteran also denied asthma, shortness of breath, and a chronic cough during service.  See the Veteran's March 1967 Report of Medical History.  

Significantly, more than twenty years later, the Veteran reported to a VA psychiatrist that he had "no medical problems and no known allergies."                See the Veteran's July 8, 1991 VA Medical Record Report.  Indeed, up to that point, the Veteran had not received treatment for any lung problems or disabilities.  
              
It was not until July 1993 when chest x-rays did in fact show that the Veteran had a left upper lobe nodule and prominent left hilum.  As discussed in detail above, pulmonary functioning testing indicated that the Veteran had a "mild restrictive pattern," rather than asbestosis.  See the Veteran's August 4, 1993 Discharge Summary, page 2.  

The Board is aware of the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the Board is permitted to determine whether lay evidence is credible "in and of itself, i.e., because of possible bias, conflicting statements, etc."  Id. at 1337.  The Board may also "weigh the absence of contemporaneous medical evidence against the lay evidence of record." Id.

In this case there is contemporaneous evidence of record that specifically contradicts the Veteran's assertion that he has had continuous problems with his lungs since his in-service exposure to asbestos.  The Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during active service and years thereafter] than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran];       see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

To the extent the Veteran now argues that, with respect to asbestosis, the fact that he had a normal separation examination would be of no consequence due to the long latency period of the disorder, as shown in the medical treatise evidence he submitted, and in VA's own M21-1MR, the Board does not disagree.  However, as shown above, the evidence of record is against a finding that the Veteran actually has asbestosis or asbestos-related lung disease.  As such, the Veteran's prior assertions of continuity of respiratory related symptoms must be analyzed in conjunction with the Veteran's actual diagnosis, restrictive lung disease [other than asbestosis], and with the Veteran's entire medical history dating back to service, to include findings that the Veteran's symptoms began in 1993 and not during service.

In light of the Veteran's conflicting medical histories, the absence of complaint or treatment for any respiratory problems upon separation from service or for decades following service, the Veteran's inconsistent assertions, the medical evidence linking the Veteran's current respiratory disorder to a nonservice-connected disability, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of symptomatology affecting the Veteran's respiratory system since service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].

Continuity of symptomatology since service is therefore not demonstrated.  As such, element (3), relationship or nexus, has not been satisfied.  The Veteran's service-connection claim for a respiratory condition, to include as due to asbestos exposure, fails on this basis.

The Board wishes to make clear that its analysis above, although organized to track the elements of service connection for the sake of clarity, also includes discussion of the key components requiring discussion in the M21-1MR regarding claims involving asbestos exposure.  As noted above, with respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1MR, IV.ii.2.C.9.h.

In this case, the Board has indeed found that the Veteran's service records [in conjunction with the other evidence of record] do in fact demonstrate that the Veteran was exposed to asbestos in service, that the Veteran also likely had additional exposure to asbestos following service in performance of his occupational duties, and that no relationship exists between any asbestos exposure and the Veteran's current respiratory disability, as the medical evidence supports a finding that the Veteran's restrictive lung disease is related to his nonservice-connected GERD.

The benefit-of-the-doubt rule is not for application in this case because the evidence for and against the Veteran's claim is not in relative equipoise.  


ORDER

Service connection for a respiratory disorder, to include as due to asbestos exposure, is denied.


REMAND

The Board regrets having to remand the Veteran's hemorrhoids increased rating claim for a second time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development

In February 2011, the Board remanded the Veteran's increased rating claim for a hemorrhoids disability to the agency of original jurisdiction, in part, so that any identified outstanding treatment records, to include records from VA medical facilities, may be requested and maintained.  In a February 25, 2011 letter, the Appeals Management Center (AMC) specifically requested that the Veteran identify records of ongoing treatment if in existence.  The Veteran did not respond to this letter.  

Following a March 2011 VA hemorrhoids examination, the AMC readjudicated the Veteran's hemorrhoids claim in a February 2012 supplemental statement of the case (SSOC).  Significantly, on his SSOC Notice Response Form, dated February 22, 2012, the Veteran specifically asserted that VA never secured his VA health records "of recent vintage," suggesting that additional recent VA treatment records pertaining to his hemorrhoids disability do exist, and have not been obtained by the agency of original jurisdiction.  Unfortunately, although the Veteran has notified VA of his ongoing medical treatment, he has not specified the dates of such treatment, or the VA facilities where such treatment has been administered.  On remand, the RO should send the Veteran a letter asking him to specify the dates and places of relevant ongoing VA treatment for his hemorrhoid disability, and to submit release forms for any and all private providers for whom the Veteran wishes VA to request additional treatment reports.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

      1.  The RO/AMC should contact the Veteran 
and request that he identify any medical treatment the Veteran he has received for his hemorrhoid disability that remains undocumented in the Veteran's claims folder.  In particular, the Veteran should be asked to specify the dates and places of the recent VA treatment he alluded to on his February 22, 2012 SSOC Notice Response.  The RO/AMC should attach multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and the Veteran should be asked to complete and return these releases so that VA can obtain private treatment records on his behalf if he so desires.

If the Veteran responds to this request with appropriate specificity, the RO/AMC should then take steps to secure copies of any such treatment reports identified which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should then readjudicate the Veteran's increased rating claim for a hemorrhoids disability.  If the claim is denied, in whole or in part, the RO/AMC should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


